wo 7m 4A DH HO Be WD NY

NY Ww WH WH WB NV NV NWN NO S| =| FF Fe Fe Fe FOES le
ao ~T HO wT Bh WH NY SY SF Oo OHO HD NHN AH Fe YD NY YK S

{

Case 2:21-cv-00861-JAD-NJK Document 1-1 Filed 05/03/21 Page 1 of 20

I
ACCESS TECHNOLOGIES SERVICES, INC.
HANK FALSTAD AIBCA, ICC #0001259

 

 

AMERICAN INSTITUTE OF BUILDING COMPLIANCE ARCHITERHIBIM ——
ACCESSIBILITY INSPECTOR/PLANS EXAMINER: COUNSEL/PARTIES OF RECORD
BOARD CERTIFIED ADA ARCHITECT™

10225 Button Willow Drive

Las Vegas, NV 89134-7595 MAY - 3 2021
Telephone: 702-649-7575

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA
ADA Architect for Plaintiff a EE ——— DEPUTY _|

 

 

IN THE UNITED ST.
FOR THE DIST

-21-cV- -NJK
Mary Lou Mathis, an individual 2:21 cv 00861 -JAD NJ
16130 SE Oak Street
Portland, OR 97233 . : oe
(503) 422-2646 COMPLAINT FOR DECLARATORY AND

mom2bbt@gmail.com INJUNCTIVE RELIEF

)
)
a )
Plaintiffs : )
)
v. ) [Civil Rights — Alleging Disability-Based
) Discrimination]
Paul Allen, Owner, a Private Company )
Tod Leiweke, President )
Vulcan Ports and Entertainment )
Moda Center at the Rose Quarter )
1 Center Court - )
Portland, OR 97227

And
Anschutz Entertainment Group and AEG Live

4

And

Global Spectrum
Mike Scanlon, General Manager of the Arena

And

Chris Oxley, General Manager of Rose Quarter
Operations

Including Moda Center and Veterans Memorial
Coliseum

1 Center Court

Portland, OR 97227

Defendants

 

 

Page 1
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 

 
OW CO WS DO UH F&F W NY

NY NO WH LB WH WH WH BP YO = RB BeBe OR ORE OO Reel
o sy HN UA SP OH UNOS lU OSllUlUlUNCOUlUCUCOCUNMLlUNlUlUlULULDlDLUMhLlCUN OL Cl

Case 2:21-cv-00861-JAD-NJK Document 1-1 Filed 05/03/21 Page 2 of 20

INTRODUCTION

Hank Falstad, of ACCESS, told the plaintiff that he would take the case and get the buildings and
site ADA compliant.

Section 12183° of the ADA of 1990 and the Amendment Act of 2008 are all about accessibility of
buildings and sites. Section 12183 is 90% architectural, 5% litigation and 5% judicial.
Accessibility of buildings and sites is a component of architecture and has been a part of the
practice of architects for 60 years. Section 12205° is how the person with a disability engages the
attorney and the Federal Judge and Architect, and the Attorney General in Sections (Subpart E and
Section 121 17°; and all to help that person with a disability in Section 12188°.

The architect is a major informational resource needed to make the ADA Acts work for that
disabled person. I, Hank Falstad, an ADA architect of ACCESS TECHNOLOGIES SERVICES,
INC. have been engaged by “Plaintiff,” to get the buildings and sites of “Defendants” ADA
compliant to Section 12183. I, on behalf of the Plaintiff, am filing this case in Federal Court as the
ADA Acts require.

1. Section 12205 empowers that person with an ADA disability to
get that building and site ADA compliant.
2. Section 12205 gives that person with an ADA disability free

i “Attorney Fees” to get that building and site ADA compliant.

3. Section 12205 gives that person with an ADA disability free
access to that “Federal Court” so that Federal Judge can order that
building and site owner to get that building and site ADA
compliant. a

4, Section 12205 gives that person with an ADA disability free
“costs” to get that building and site ADA compliant. That Board ‘
Certified ADA Architect™ is a cost that identifies all items and |
elements of the building and site that are not ADA compliant.

That Board Certified ADA Architect will survey the property and
site for ADA compliance and the American Institute of Building

Page 2

 

 

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 
OW Co NY NH NH Bh WwW PB &

Mw BM wR PB KW BD KN BD BR OO RR EO
on NH A BR OW NY SEF OOlUlUCCOUlUlUlUmDWUGASY UOC UU SLUWMLGUCULDN UCU lCUD

 

Case 2:21-cv-00861-JAD-NJK Document 1-1 , Filed 05/03/21 Page 3 of 20

Compliance Architects™ will certify the building and site is ADA
compliant.
5. (a) Subpart E, “Enforcement,” requires the Attorney General to
litigate.
(b) Section 12117 Enforcement, Powers, remedies and procedures
to the Attorney General.
6. Section 12188 Enforcement enables that person with a disability,

“to engage not in a futile gesture.”

@AMERICANS WITH DISABILITIES ACT OF 1990, AS AMENDED Page 49 of 72
Sec. 12183. New construction and alteration in public accommodation and commercial
facilities

@AMERICAN WITH DISABILITIES ACT OF 1990, AS AMENDED Page 61 of 72

Section 12205. Attorney’s fees

In any action or administrative proceedings commenced pursuant to this chapter, the court or
_ agency, in its discretion, may allow the prevailing party, other than the United States, a
i

reasonable attorney’s fee, including litigation expenses, and costs, and the United States shall

"be liable for the foregoing the same as a private individual.

@AMERICANS WITH DISABILITIES ACT OF 1990 Page 61 of 72
Subpart E, “Enforcement,” describes the Act’s title III enforcement procedures, including
private actions, as well as investigations and litigation conducted by the Attorney General.

These provisions are based on sections 308 and 310(b) of the Act. { '

@AMERICANS WITH DISABILITIES ACT OF 1990, AS AMENDED Page 23 of 72
Section 12117. Enforcement

(a) Powers, remedies, and procedures

The powers, remedies, and procedures set forth in sections 2000c-4, 2000e-5, 2000e-6,

Page 3
» COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 
—

oO © SN BN Uw FSF WH WN

to two bo BR NM . bh No bo BRO — — — _— —_ —_ — — — —
oo Um_~TLUONllCO ODBC eal rk Sl iC ONO i TH GON ie Sl CUO

 

Case 2:21-cv-00861-JAD-NJK , Document,1-1 Filéd 05/03/21 Page 4 of 20

2000e-8, and 2000e-9 of this title shall be the powers, remedies, and procedures this
subchapter provides to the Commission, to the Attorney General, or to any person alleging
discrimination on the basis of disability in violation of any provision of this chapter, or

regulations promulgated under section 12116 of this title, concerning employment.

t
'

@AMERICANS WITH DISABILITIES ACT OF 1990, AS AMENDED
(A) In general

(1) Availability of remedies and procedures
The remedies and procedures set forth in section 2000a-3(a) of this title are the remedies
and prqcedures this subchapter provides to any person who is being subjected to
discrimination on the basis of disability in violation of this subchapter or who has
reasonable grounds for believing that such person is about to be subjected to discrimination
in violation of section 12183 of this title. Nothing in this section shall require a person, with

a disability to engage in a futile gesture if such person has actual notice that a person or

 

 

1 . ° . * . . *
organization covered by this subchapter does not intend to comply with its provisions.

i
{

Page 4
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 
Oo © DY DO UH BF BW NN FB

Nw NM N KN NY KR NY NY NBS Se BSP SP PSS llr lhl hl
ao Wy A UN BF YO NH KF CO DO DO NT DH HH FF YW YP FF

 

Case 2:21-cv-00861-JAD-NJK Document 1-1 Filed 05/03/21 Page 5 of 20

!

COMPLAINT

Plaintiff, Mary Lou Mathis, (hereinafter the “Plaintiff”), through their undersigned architect,
hereby files this Complaint and sues, Paul Allen, Owner, a Private Company, Tod Leiweke,
President, Vulcan Ports and Entertainment, Moda Center at the Rose Quarter, 1 Center Court,
Portland, OR 97227 and Anschutz Entertainment Group and AEG Live and Global Spectrum
Mike Scanlon, General Manager of the Arena; and Chris Oxley, General Manager of Rose Quarter
Operations, including Moda Center and Veterans Memorial Coliseum, 1 Center Court, Portland,
OR 97227, dba Veterans Memorial Coliseum located at 1 Center Court, Portland, OR 97227, |
(hereinafter, collectively, the “Defendants”), for injunctive relief, architect’s fees and litigation
expenses (including, but not limited to, court costs and expert fees) pursuant to Title 42 U.S.C.
Public Health and Welfare, Chapter 126 — Equal Opportunity for Individuals with Disabilities,
Subchapter HI — Public accommodations and services operated by private entities starting with 42
U.S.C. §12181, et. seq., (“THE AMERICANS WITH DISABILITIES ACT of 1990 [PL101-336]
and the AMERICANS WITH DISABILITIES AMENDMENTS ACT OF 2008 [PL110-325], the
“FEDERAL ADA”).

i
JURISDICTION AND PARTIES

1. This is an action for declaratory and injunctive relief pursuant to Title 42 U.S.C. — Public Health
and Welfare, Chapter 126 — Equal Opportunity for Individuals with Disabilities, Subchapter II] —
Public accommodations and services operated by private entities starting with §12181, et. seq.
(hereinafter referred to as the “Federal ADA”). This Court has subject matter jurisdiction over this
action under 28 U.S.C. §§ 1331 and 1345, and 42 U.S.C. §§ 3614(a) and 12188(b)(1)(B); pendent
and supplemental jurisdiction is proper under 28 U.S.C. § 1367 and thus, this Court has
jurisdiction,
2. The remedies provided by the “Federal ADA” suits are brought under the Federal Civil Rights
Act 1964.

|
3. Venue is proper in this Court, pursuant to the ADA Amendments Act of 2008 (P.L. 110-325),
Section 12118. Enforcement, (a) in general, (1) Availability of remedies and procedures.

Page. 5
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 
ao a7 HN WT Se WY LY

“Oo

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:21-cv-00861-JAD-NJK Document 1-1 Filed 05/03/21 Page 6 of 20

The remedies and procedures set forth in section 2000a-3(a) of this title are the remedies and
procedures this subchapter provides to any person who is being subjected to discrimination on the
basis of disability in violation of this subchapter or who has reasonable grounds for believing that
such person is about to be subjected to discrimination in violation of section 12183 of this title.
Nothing in this section shall require a person with a disability to engage in a futile gesture if such
person has actual notice that a person or organization covered by this subchapter does not intend to

comply with its provisions.

All professionals involved in this lawsuit are located in Las Vegas, Nevada; Federal ADA court,
the DOJ Attorney General attorney, the American Institute of Building Compliance Architects, and
Board Certified ADA Architect.

Page 6
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 

 
Oo fo YY BWA A F&F WHO LP

NY WN NY NH NH BH NH WN NN K& Ff FF FF FSF FSF FEF EF le
aoa YT BO wh SB wD BP SF GDlUOmULlUlUOUNLUNNCUr OU SlUlUNON

Case 2:21-cv-00861-JAD-NJK Document 1-1 Filed 05/03/21 Page 7 of 20

PLAINTI¥F

4, Between 2017 and 2018, the Plaintiff visited the sports arena in the Defendants’ Facility known
as iVeterans Memorial Coliseum located at 1 Center Court, Portland, OR 97227, (hereinafter
sometimes referred to as “Defendants’ Facility” or “Defendants’ Property”) encountered or had
knowledge of the architectural barriers, violations of the “Federal ADA” as further enumerated and
alleged in Paragraph 24 below. ye

Advocate’s Statement:

EXHIBIT 1:

From: Mary Lou Mathis [mailto:mom2bbt@gmail.com]
Sent: Thursday, February 8, 2018 3:41 PM

To: Hank Falstad <hfalstad@accessts.net>

Subject: RE: Winterhawks refuse access

I do have an ADA disability. I have fibromyalgia, CVID, neurological issues, mobility issues,
and a host of other issues. Yes I train the disabled to train their own service dog but I'm also a

handler.
Any more questions feel free to contact me. 503-422-2646.

Mary Lou Mathis

4

EXHIBIT 2:

|
From: Mary Lou Mathis [mailto:mom2bbt@gmail.com]
Sent: Wednesday, February 7, 2018 3:51 PM

To: hfalstad@accessts.net
Subject: Winterhawks refuse access
{

Hello,

My name is Mary Lou Mathis and my husband wrote to you before. I do have a condition
covered under the ADA. You had asked that I contact you directly

I use a service dog for assistance. My dog does medical alert and physical assistance. He
braces for standing and provides forward momentum he provides retrieval of items and
humans if I need assistance. He also alerts me to episodes where I pass out. He gets me
somewhere safe. If I pass out he helps me come out of it. I also have immuno deficiencies. I
have a neurological issue that keeps me from moving safely.

Sincerely,
Mary Lou Mathis

Page 7

 

 

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 
nw

Oo fo nN DH AH — W

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:21-cv-00861-JAD-NJK Document 1-1 Filed 05/03/21 Page 8 of 20

5. At the time of Plaintiff's visit to the Defendants’ Facility, prior to instituting the instant action,
Plaintiff (hereinafter referred to as “Plaintiff”) is a resident of the United State of America.
Plaintiff suffers from what constitutes a “qualified disability” under the “Federal ADA”. Plaintiff

has a certain developmental disability which limits the use of the plaintiffs’ legs and uses a

wheelchair. The Plaintiff personally visited Defendants’ Property but was denied full and equal
access to and full and equal enjoyment of the facilities within Defendants’ Property, which is the

subject of this lawsuit.

6. The Plaintiff has visited, used, or attempted to use the property which forms the basis of this
lawsuit on, about and between the dates above referenced, and but for the negligent discrimination
encountered on the visit, plans to, and intends to, return to the property to avail themselves of the
goods and services offered to the public at the property. The Plaintiff has encountered
architectural barriers and discriminatory policies and procedures at the subject property. The
barriers to access at the property have endangered safety. Plaintiff is a disabled individual who is
currently deterred from patronizing a public accommodation due to Defendants’ negligent failure
to comply with the “Federal ADA” signed into law in 1990, and so has suffered an actual injury.
Plaintiff is threatened with harm in the future because of existing building ADA violations and

imminently threatened non-compliance with the “Federal ADA”, and so has suffered imminent

injury.

. Page’
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

i

 

_
Oo fof NN AW BF YH WY

N NO WY WH BVH NH NN N fF FS HF Ee Fe FeO EEE lh
BPN RR FF SF BP & F&F Ce UA AAR NHN SY GS

 

I
Case 2:21-cv-00861-JAD-NJK Document 1-1 Filed

DEFENDANTS!

1
*

EXHIBIT 3:

2202018 Moda Canter - Wikipedia

WIKIPEDIA

ah.

a

a ae

i ‘Moda Center

05/03/21 Page 9 of 20

Coordinates: 45°31'54°N 122°40°0°W

 

: Moda Center, formerly known as the Rose Garden, is the primary

large indoor events of all sorts, including basketball, ice hockey, rodeos; # ‘
:  cireuses, conventions, ice shows, concerts, and dramatic productions. The
i arena has a capacity of 19,393 spectators when configured for
basketball.) It is equipped with state-of-the-art acoustics and other
+ amenities (4

_ | The arena isjowned by Vulcan Inc., a holding company owned by Paul
Allen, and is currently managed by Anschutz Entertainment Group and
AEG Live. The primary tenant is the Portland Trail Blazers NBA franchise,

also owned by Allen. The other major tenant of the building today is the
major junior hockey franchise Portland Winterhawks of the Western
Hockey League, which splits its schedule with the Memorial Coliseum !
next door. In addition to the Blazers and Winterhawks, several other
professional sports franchises, and the Portland State University men's
basketball! team, either currently play home games in Moda Center, or
have done so in the past. In addition, Moda Center is a popular venue for

concerts and other artistic productions. a:
te, 5 Bene ET a

TANNA Net ge nya aa
Construction began in 1993, and the arena opened on October 12, 1995.
The arena cost US$262 million to build; construction was financed with
funds obtained by a variety of sovrces, including the City of Portland,

Allen's personal fortune, and $155 million in bonds issued by a j Public

consortium of mutual funds and insurance companies." These bonds
would become the subject of an acrimonious 2004 bankruptcy in which
the Oregon Arena Corporation, the holding qompany which owned the
arena at the time, would forfeit title to the arena in lieu of repaying the
bonds per the payment terms." Allen would later repurchase the arena
from the creditors in 2007.21

Contents

Description
Name
Structure and architecture
Seating
Skyboxes and suites
Theater of the Clouds
Amenities
Acdustics

 

hiineIien uctinedia armbhidliidonde Canter

» Page

indoor sports arena in Partland, Oregon, United States. [t is suitable for i

 

Moda Center

© > moda

Center

 

 

Fullname Moda Center at the Rose
Quarter
Former Rase Garden (1995—
names 2013)
Address 1 Center Court
Location Portland, Oregon
Coordinates 45°31'54"N 122°40'0"°W
Rose Quarter Transit :
| transit Center
Interstate/Rose Quarter
station i
Owner Vulcan Inc.
(Paul Allen) :
Operator Anschutz Entertainment
Group & AEG Live
Capacity Basketball: 19,393

(2015-present),["]
19,441 (2014-2015),
19,980 (1998-2014),
21,538 (1996-1999),
21,401 (1995-1996)
Ice hockey / Lacrosse:
16,280

Center stage: approx.
20,500

 

4n3

COMPLAINT FOR DECLARATORY AND INJUNCTIVE REUEF

 
wo oOo wT DB WH FP WH LPO =

NY WN BH PB N N WH WY YH =| FF FF FEF FO ee Reel
oOo ~~) DG A FF WH NH KH Oo }]O CO NH HB WH SF WD BO KK O&O

‘
Case 2:21-cv-00861-JAD-NJK Document 1-1 Filed 05/03/21 Page 10 of 20

EXHIBIT 4:

Ownership and management(edit]

 

7
Moda Center is currently owned by Vulcan Sports and Entertainment, a holding company owned
by Paul Allen which manages Allen's various sports-related properties. Tod Leiweke is the current
president of Vulcan Sports and Entertainment.24 Management and operation of Moda Center,
along with other Rose Quarter facilities, is contracted out to Global Spectrum,£4 Global Spectrum
employs more than 75 full-time and 700 part-time employees at Moda Center.24 Mike Scanton is
the current general manager of the arena. Global Spectrum was first hired by arena creditors to
operate the facility after Allen lost possession of the arena in a bankruptcy proceeding; Allen has
subsequently repurchased the arena from creditors.=4 Prior to the bankruptcy, Oregon Arena
Corporation operated the arena directly; Global Spectrum has been widely praised for increasing
the financia! performance of the facility.4 .

EXHIBIT 5: :

CHRIS OXLEY - GENERAL MANAGER OF ROSE QUARTER OPERATIONS

  

i Chris Oxley is in his 14th year at the Rose Quarter. He currently holds the position of Vice
President/General Manager of the Rose Quarter for the Portland Trail Blazers and is responsible for the
management of the Rose Quarter campus including the Moda Center and Veterans Memorial Coliseum. His duties
include content booking, event development, finance, administration, event and facility operations, marketing,
capital planning, community relations, client relations, ticket operations, real estate and governmental affairs. He
joined the Rose Quarter in 1999 as an Event Manager, in July of 2008 was named General Manager and in
January of 2012 was promoted to his current position with the Trail Blazers. Chris is an 18-year veteran of the
facility, sports and entertainment industries and has worked in many notable Colorado venues including Red Rocks
Amphitheater, Mile High Stadium, Coors Field and McNichols Sports Arena. Chris is a graduate of Drake University
with a BA in Economics and Business Administration. He is a member of the International Association of Venue
Managers (AVM), and is a recent graduate of Leadership Portland. In addition, Chris serves on several boards
including the Portland Business Alliance, Oregon Sports Authority, Portland Center for Performing Arts Foundation,
Trail Blazers make it better Foundation, Citizens Crime Commission and the Lloyd Business Improvement District.
Chris resides with his family in the Multnomah Village neighborhood in SW Portland.

7, Defendants may own and/or operate more properties in the United States which are also in
violation of the “Federal ADA”.

8. The Defendants, which is doing business as Veterans Memorial Coliseum located at 1 Center
Court, Portland, OR 97227, is authorized to conduct, and is conducting business within the United
States. Upon information and belief, Defendant is the owner, lessee and/or operator of the real

property (the “Subject Facility”), and the owner of the improvements where the Subject Facility is

Page 10
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 

 
oOo ©o VY Do wu B&B WH WB &

NO WN NO KO wD BK ND BR RDO OO ee et
oOo wT Ow Ww FP WHO NNO KF Oo OO BB ITF DB rH HL WN NY KF O&O

 

Case 2:21-cv-00861-JAD-NJK Document 1-1 Filed 05/03/21 Page 11 of 20

located and that the real property shall conform to laws, regulations, codes and ordinances of
Federal, State; County, City or any other jurisdiction as each may apply, which is the subject of

this action.

9, Defendants own, lease, lease to, or operate a place of public accommodation as defined by the
ADA and the regulations implementing the ADA, Title 42 U.S.C., Chapter 126, Subchapter III
§12181(7)(A), §12182(b)(1)(A)@) and §12183. Defendants are responsible for complying with the
obligations of the Federal Civil Rights Laws, one of which is the “Federal ADA”. The place of
public accommodation that the Defendants own, operate, lease, or lease to and owns or operates

Veterans Memorial Coliseum, which is located at 1 Center Court, Portland, OR 97227.

} Page 11
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 

 
oOo fo NY DH HH BP W YH

my NM BP OUBhUWNUWNOUWND ON ON OP PO Se Se Se Sl Sl Rel lL lr
oD OF TN SB UlWwDUNlUlUlUmre ll lUCCOUlUlCUCUNOUClUlCOeOlUlUCU GCN a OUND CO

 

Case 2:21-cv-00861-JAD-NJK Document 1-1 Filed 05/03/21 Page 12 of 20

SUBJECT PROPERTIES

10. All events giving rise to this lawsuit occurred in a County, State of the United States. Venue is
proper in this ADA Court as the premises are located in the State of the United States and
Defendants do business within the State of the United States.

1
t

11. Pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1343, this ADA Court has been given original
jurisdiction over actions which arise from the Defendants’ violations of Title 42 U.S.C., Chapter
126, Subchapter III §12181 et seq. See also 28 U.S.C. §2201 and §2202.

AMERICANS WITH DISABILITIES FACTUAL ALLEGATIONS
COUNT 1 — VIOLATION OF THE “FEDERAL ADA”
12. On or about July 26, 1990, Congress enacted the Americans with Disabilities Act of 1990
(“ADA”), Title 42 U.S.C. §12101 et. seq. with an effective date of January 26, 1992, followed by
the Americans with Disabilities Amendments Act of 2008 (“ADA”) on September 25, 2008, with
an effective date of January 1, 2009.

13. Congress found, among other things, that:

(i) now some 70,000,000 Americans have one or more physical or mental disabilities, and
this number shall increase as the population continues to grow older;

(ii) historically, society has tended to isolate and segregate individuals with disabilities, and,
despite some improvements, such forms of discrimination against disabled individuals
continue to be a pervasive social problem, requiring serious attention;

(iii) discrimination against disabled individuals persists in such critical areas as
employment, housing, public accommodations, transportation, communication, recreation,
institutionalization, health services, voting, and access to public services and public
facilities;

(iv) individuals with disabilities continually suffer forms of discrimination, including
outright intentional exclusion, the discriminatory effects of architectural, transportation, and
communication barriers, failure to make modifications to existing facilities and practices.
Exclusionary qualification standards and criteria, segregation, and regulation to lesser
services, programs, benefits, or other opportunities; and,

(v) the continuing existence of unfair and unnecessary discrimination and prejudice denies
people with disabilities the opportunity to compete on an equal basis and to pursue those
opportunities for which our country is justifiably famous and costs the United States billions
of dollars in unnecessary expenses resulting from dependency and non-productivity.

Page 12
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 

 
oOo «oOo 4 DB tH F&F W HP Fe

NY NO NO NY BW WH WN NH YVNO Re Re Be RBBB Eee Oe
oo “J a Lor > wo No — S ‘© o° ~ an Loa) & w NO oR o

Case 2:21-cv-00861-JAD-NJK Document 1-1 Filed 05/03/21 Page 13 of 20

Title 42 U.S.C., Chapter 126 §12101(a)(1)-(3), (5) and (8).

14. Congress explicitly stated that the purpose of the “Federal ADA” was to:
(i) provide a clear and comprehensive national mandate for the elimination of
discrimination against individuals with disabilities;

(ii) provide clear, strong, consistent, enforceable standards addressing discrimination
against individuals with disabilities; and,

(iii) invoke the sweep of congressional authority, including the power to enforce the
fourteenth amendment and to regulate commerce, in order to address the major areas of
discrimination faced on a daily basis by people with disabilities.

Title 42 U.S.C., Chapter 126 §12101(b)(1)-(4).

15. Pursuant to Title 42 U.S.C., Chapter 126, Subchapter IIT §12181(7)(A)(B) and 28 CFR.
§36.104, Defendants’ Property is a place of public accommodation in that it is a public facility
which provides building space and other services to the public.

16. Pursuant to Title 42 U.S.C., Chapter 126, Subchapter ITI §12181(7)(A}(B) and 28 C.F.R.
§36.104, the building and/or Subject Facility which is the subject of this action is a public

accommodation covered by the “Federal ADA” and which must be in compliance therewith.

17. The Plaintiff is informed and believes, and therefore alleges that the Subject Facility has begun
operations and/or undergone substantial remodeling, repairs and/or alterations since January 26,
1990.

18. Defendants have discriminated, and continue to discriminate, against the Plaintiff, and others
who are similarly situated, by denying full and equal access to, and full and equal enjoyment of,
goods, services, facilities, privileges, advantages and/or accommodations at Defendants’ Property,
in derogation of Title 42 U.S.C., Chapter 126, Subchapter III §12101 et. seq., and as prohibited by
Title 42 U.S.C., Chapter 126, Subchapter III §12182 et. seq., and by failing to remove architectural
barriers pursuant to Title 42 U.S.C., Chapter 126, Subchapter III §12182(b)(2)(A) et. seq., where

such removal is readily achievable.

Page 13 '
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 

 

 
Oo fo SN DWH OO FP WH LY

11

12.

13
14
15
16
17
18
i9
20
21
22
23
24
25
26
27
28

Case 2:21-cv-00861-JAD-NJK Document 1-1 Filed 05/03/21 Page 14 of 20

AMERICANS WITH DISABILITIES ACT CLAIMS

19. The Plaintiff has been unable to, and continues to be unable to, enjoy full and equal safe access
to, and the benefits of, all the accommodations and services offered at Defendants’ Property. Prior
to the filing of this lawsuit, the Plaintiff visited Defendants’ Property and was denied full and safe
access to all the benefits, accommodations, and services of the Defendants. Prior to the filing of
this lawsuit, the Plaintiff personally visited, used or attempted to use the Defendants’ Property, on
or about dates above mentioned, with the intention of using and enjoying the Property. When
Plaintiff realized that there were violations of the “Federal ADA” at the Property, Plaintiff began
perusing and cataloging these violations. Plaintiff visited the property with the desire of enjoying
it, and possibly publishing information regarding the quality and the accessibility of Defendants’
facilities but was denied full and safe access to the facilities of Defendants’ Property, and therefore
suffered an injury in fact. In addition, Plaintiff continues to desire to visit Defendants’ Property in
the future but continues to be injured in that he is unable to and continues to be discriminated
against due to the architectural barriers which remain at Defendants’ Property, all in violation of

the “Federal ADA”. |

20. The Defendants have discriminated against the individual Plaintiff by negligently denying the
Plaintiff access to and full and equal enjoyment of the goods, services, facilities, privileges,
advantages and/or accommodations of the buildings, as prohibited by Title 42 U.S.C., Chapter
126, Subchapter IT §12181(7)(A)(B) et seq.

|
21, The Defendants have discriminated and are continuing to discriminate against the Plaintiff in
violation of the “Federal ADA” by failing to, inter alia, have accessible facilities by January 26,
1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of $500,000

or less). A preliminary inspection of the Defendants’ Property has shown that violations exist.

22. Pursuant to the mandates of Title 42 U.S.C., Chapter 126, §12101, the Architectural and
Transportation Barriers Compliance Board (Access Board) is the government agency who has the
responsibility to write the safe harbor for design and construction to be in compliance with the
“Federal ADA” law and published the following: |

Gi) ADA Accessibility Guidelines 28 CFR Part 36 (56 FR 35544, July 26, 1991).

Page 14
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 

 
Oo So NY DBD ww FSF WW NH

BS HO NHN NN WN WN WN NV NO FF FF FF FF eS OO ESEelllUlUlLEeE lL hl
oo ~~“ HR ww FBP WY HNO fF OD Oo oOo NHN HB HN FF Be YY FY S&S

Case 2:21-cv-00861-JAD-NJK Document 1-1 Filed 05/03/21 Page 15 of 20

(ii) ADA & ABA Accessibility Guidelines; Final Rule (published in the Federal Register
on July 23, 2004, guidelines effective September 21, 2004), hereinafter referred to as
“ADAAG”,

23. The Defendants’ Subject Facility is in violation of Title 42 U.S.C., Chapter 126, Subchapter III
§12181 et.seq., the ADA and 28 CFR: §36.302 et. seq., and is discriminating against the Plaintiff
as a result of inter alia, the following specific violations, pursuant to the mandates of Title 42
U.S.C., Chapter 126, Subchapter III §12188(a)(b) and §12181 et. seq. the ADA and 36 CFR Parts
1190 and 1191, with an effective date of September 21, 2004.

The American with Disabilities Amendments Act of 2008 P.L. 110-325

Title 42 — The Public Health and Welfare

Chapter 126 — Equal Opportunity for individual with Disabilities

Subchapter ITI — Public Accommodations and services operated by Private Entities

Section 12182 — Prohibition of discrimination by public accommodations

(a) General Rule
No individual shall be discriminated against on the basis of disability in the full and equal
enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of any
place of public accommodation by any person who owns, leases (or leases to), or operates a place
of public accommodation.

7
24. Plaintiff has not and is not required under law to list each and every one of the violations of the
“Federal ADA” with specificity. The Ninth Circuit Court of Appeals has held that one visit to a
public accommodation and encountering or knowing of barriers in violation of the “Federal ADA”,
which deter future visits to the public accommodation, confer standing on a plaintiff and the right

to conduct a Rule 34 Inspection on the whole of the public areas of the public accommodation.

In so holding, we agree with Steger v. Franco, Inc., 228 F.3d 889
(8th Cir.2000), in which the Eighth Circuit held that a blind
plaintiff who had only once attempted to enter the defendant's
building had standing to bring an ADA challenge. The plaintiff
was thwarted in his attempt to gain access to the men's restroom
in the building because the signage did not comply with the
ADA. Id. at 893-94. Like that plaintiff, Doran has personally

Page 15
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 

 

 
Oo © ~sS BN UO SF YH LH

li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:21-cv-00861-JAD-NJK Document 1-1 Filed 05/03/21 Page 16 of 20 .

encountered certain barriers that bar his access to Holiday's
Paradise store. Further, the Steger court rejected the defendant's
argument that the blind plaintiff could challenge the ADA
violation only as to the restroom he had attempted to access,
stating that such a "narrow construction" of the ADA would
be “not only ... inefficient, but impractical." Id. See also Parr
v. L & L Drive-Inn Restaurant, 96 F.Supp.2d 1065, 1080-81
(D.Haw.2000} ("This court is reluctant to embrace a rule of
standing that would allow an alleged wrongdoer to evade the
court's jurisdiction so long as he does not injure the same person
twice.... Plaintiff should not be required to encounter every
barrier seriatim... to obtain effective relief." (internal quotations
and citation omitted)). We agree with the Eighth Circuit that
Doran need not necessarily have personally encountered all the
barriers that bar his access to the Paradise store in order to seek
an injunction to remove those barriers. (Emphasis Added).
Pickern v. Holiday Quality Foods Inc., 293 F.3d 1133 (9th Cir.,
2002).

25. Defendants have discriminated against the Plaintiff by denying the Plaintiff access to full and
equal enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations
of its place of public accommodation or commercial facility in violation of Title 42 U.S.C.,
Chapter 126, Subchapter ITI §12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the
Defendants continue to negligently discriminate against the Plaintiff, and all those similarly
situated by failing to make reasonable modifications in policies, practices or procedures, when
such modifications are necessary to afford all offered goods, services, facilities, privileges,
advantages or accommodations to individuals with disabilities; and by failing to take such efforts
that may be necessary to ensure that no individual with a disability is excluded, denied services,
segregated or otherwise treated differently than other individuals because of architectural barriers
and the absence of auxiliary aids and services.

26. Plaintiff is without adequate remedy without law and is suffering irreparable harm and
damages. Plaintiff has retained the undersigned architect and is entitled to recover architect’s
costs, and litigation expenses from the Defendants pursuant to Title 42 U.S.C., Chapter 126,
Subchapter IIT §12188(a) and 28 CFR §36.505; and as also listed in Regulation from Title III
Section 36.505 which states that courts are authorized to award attorneys’ fees, including litigation

expenses and costs as provided in Section 12205 of the Act; the architect’s fees are costs.

Page 16
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 

 
Oo © YN BA Ww Be WY WH

NY NO NY NY NY WH WV NN NHN KF KF RFR FF FPF Ee he
oOo DT AN UA F&F WYO NO KK Oo CO CO ANA HB OH HBP WH BS KF @&S

 

Case 2:21-cv-00861-JAD-NJK Document 1-1 Filed 05/03/21 Page 17 of 20
27. Defendants are required to remove the existing architectural barriers to the physically disabled
when such removal is readily achievable for its place of public accommodation that has existed
prior to January 26, 1992, 28 CFR $36 304(@); in the alternative, if there has been an alteration to
Defendants’ place of public accommodation since January 26, 1992, then the Defendants are
required to ensure to the maximum extent feasible, that the altered portions of the facility are
readily accessible to and usable by individuals with disabilities, including individuals who use
wheelchairs, 28 CFR §36.402. | | |
py
28. Notice to Defendant is not required as a result of the Defendants’ failure to cure the violations
by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross
receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff or waived
by the Defendants. :
29. Pursuant to Title 42 U.S.C., Chapter 126, Subchapter IIT §12188(a)(2), this Court is provided
with authority to grant Plaintiff Injunctive Relief, including an order to require the Defendants to
alter The Defendants’ Facilities to make those facilities readily accessible and usable to the
Plaintiff and all other persons with disabilities as defined by the “Federal ADA”; or by closing the
facility until such time as the Defendants cure their violations of the “Federal ADA”.
30. To date, the architectural barriers hi other violations of the “Federal ADA” still exist and

have not been remedied or altered in such a way as to effectuate compliance with the provisions of
the “Federal ADA”. :

31, Pursuant to the “Federal ADA”, Title 42 U.S.C., Chapter 126 §12101et seq., and 28 C.F.R.
§36.304, the Defendants were required to make the Subject Facility, a place of public
accommodation, accessible to persons. with disabilities since January 28, 1992. To date, the

Defendants have negligently failed to comply with this mandate.

32, The Plaintiff has been obligated to retain undersigned architect for the filing and prosecution of
this action. The Plaintiff is entitled to have his reasonable architect’s costs, litigation expenses,
and expenses paid by the Defendants, pursuant to Title 42 U.S.C., Chapter 126, Subchapter III

§12205. [Ll

|
Page 17
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 
Oo Co8 ~N DH WA Ff

1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:21-cv-00861-JAD-NJK Document 1-1 Filed 05/03/21 Page 18 of 20

33. Pursuant to Title 42 usc Chapter 126, Subchapter III §12188(a)(2), this Court is vested
with the authority to grant the Plaintiff Injunctive Relief; including an order to alter the subject
facilities to make them readily accessible to and usable by individuals with disabilities to the
extent required by the “Federal ADA”, and closing the subject facilities until the requisite

modifications are completed.

Page 18

 

COMPLAINT FOR DECLARATORY’ AND INJUNCTIVE RELIEF

 

 
oOo > JN DO TF FP WH PO

N WH WN WH WH NY NN WN NO HK =| §— FS SF Oe OOS Se Eh lh
o ns NO UO FB WH HO KF DS CO oO IN DO A FSF WH NY KF S&S

Case 2:21-cv-00861-JAD-NJK Document 1-1 Filed 05/03/21. Page 19 of 20

PRAYER FOR RELIEF

WHEREFORE, the Plaintiff hereby demands judgment against the Defendants and requests the
following injunctive and declaratory relief:

A. The Court declares that the Subject Property and Subject Facility owned, operated, leased,
controlled, and/or administered by the Defendants is in violation of the “Federal ADA”.

B. The Court enter an Order requiring the Defendants to alter their facilities and amenities to make
them accessible to and usable by individuals with disabilities to the full extent required by the
“Federal ADA”; with in the next 24 months, ;

C. The Court enter an Order requiring the Defendants within or before the 23 months to certify that!
the buildings and site are ADA compliant by a Board Certified ADA Architect of the American
Institute of Building Compliance Architects.

D. The Court enter an Order pursuant to any legally cognizable Jury Verdict rendered in this case.

E. The Court award reasonable architect’s costs

Costs: From February 2018 through 2020 $25,000.00
TOTAL: : ~ $25,000.00
All costs payable within 7 days in full; copies to attorney general

and federal judge.

. mods

F. The Court enter an Order directing the Defendant, after thé certification that the building and
site are ADA compliant, to give the Plaintiff a voucher to return to the property to enjoy the
ADA retrofit. Include travel to and from his residence and $500 spending money all at no cost
to the Plaintiff.

G. The Court award such other and further relief as it deems necessary, just and proper.

Page 19
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 

 

 
Oo re NY DB Ww FP WH NO &

wm Ww WN BH NH WN NHN WNW BRO ea ss a Si el a Stl Sel
Oo ~ Nn tn > W- DD — o SD of ~l ao Ww - we tN — a

Case 2:21-cv-00861-JAD-NJK Document 1-1 Filed 05/03/21 Page 20 of 20

DEMAND FOR JURY TRIAL

The Plaintiff hereby demands a trial by jury on all issues so triable as a matter of right.

Respectfully submitted,
ACCESS TECHNOLOGIES SERVICE, INC.

Date: March 28, 2021

Hank Falstad, AIBCA, ICC #0001259

American Institute of Building Compliance Architects™
Accessibility Inspector/Plans Examiner

Board Certified ADA Architects™

ACCESS Technologies Services, Inc.

10225 Button Willow Drive

Las Vegas, Nevada 89101

Phone: (702) 649-7575

Architect for Plaintiff

ADA/03-ACCESS Advocates/00-Advocates/202 1/General/ VETERANS MEMORIAL. ../CompliantVA Memorial Coliseum OR_DRO2.032821

Page 20 -

 

 

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 
